Fourth Court of Appeals
                                     San Antonio, Texas
                                          November 30, 2018

                                         No. 04-18-00499-CV

                                      IN RE E.J.G AND E.I.G.,

                     From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CI05544
                             Honorable Nick Catoe Jr., Judge Presiding

                                             O R D E R

         The appellant’s brief has been filed. Although only substantial compliance with Texas Rule
of Appellate Procedure 38 is required, we may order a party to amend, supplement, or redraw a brief
if it flagrantly violates Rule 38. See TEX. R. APP. P. 38.9(a). The court has determined that the
following briefing defects described constitute flagrant violations of Rule 38.1:

-the brief does not contain an index of authorities, Tex. R. App. P. 38.1(c);
-the statement of the case is not supported by record references, Tex. R. App. P. 38.1(d);
-the statement of facts is not supported by record references, Tex. R. App. P. 38.1(g);
-the argument does not contain appropriate citations to authorities and to the record, Tex. R. App. P.
38.1(i); and
-the brief does not contain a certificate of service, as required by Rule 9.5, acknowledging that
appellant served a copy of the document on all parties to the proceeding. Tex. R. App. P. 9.5(a), (d),
(e).

        We order appellant to file an amended brief by December 17, 2018. If a timely amended
brief that corrects these deficiencies is not filed, we may strike the brief, prohibit appellant from
filing another, and proceed as if appellant had failed to file a brief. See TEX. R. APP. P. 38.9(a). This
may include dismissal of this appeal for want of prosecution. See R. 38.8(a)(1); Elizondo v. City of
San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998, no pet.).


                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 30th day of November, 2018.

                                                        ___________________________________
                                                        KEITH E. HOTTLE
                                                        Clerk of Court